DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. US 9154684 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and patent claim substantially the same camera system for performing out-of-focus comprises a first sensor encompasses a first lens unit, a first image sensor encompasses a second lens unit, and a processor or controller to perform the steps of cropping a portion of an image, extracting a depth map, sub-sampling (down-sampling or up-sampling) of the image.
Application 16/865,059
U.S. Patent No. US 9154684 B2
Claim 1. A method for performing an out-of-focus effect by a camera having a first lens and a second lens, the method comprising: 



cropping a portion of the second image to make an image region acquired in the second image coincide with an image region acquired in the first image; 

extracting a depth map from the first image and the second image using the first image and the cropped portion of second image; 


up-sample the extracted map; and 




performing an out-of-focus effect comprising blurring pixel regions of the first image 


photographing a first image with the first lens and photographing a second image with the second lens of the same scene; 








extracting depth information of the photographed first image and second image using the photographed first image and second image; and 

Claim 3. The method as claimed in claim 1, wherein extracting depth information further comprises up-sampling the extracted depth information.

performing out-focus on the first image or the second image using the extracted depth 

down-sampling the first image to the resolution of the second image when the first image is an image having the higher resolution than the resolution of the second image, the first down-sampled image is corrected to match the first down-sampled image to the second image, and the depth information is extracted from the first corrected image and the second image, and 

wherein extracting depth information comprises cropping a portion of the second image in order to make an image region acquired in the second image coincide with an image region acquired in the first image.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. US 9819931 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and patent claim substantially the same camera system for performing out-of-focus comprises a first sensor encompasses a first lens unit, a first image sensor encompasses a second lens unit, and a processor or controller to perform the steps of cropping a portion of an image, extracting a depth map, sub-sampling (down-sampling or up-sampling) of the image.
Application 16/865,059
U.S. Patent No. US 9819931 B2
Claim 1. A method for performing an out-of-focus effect by a camera having a first lens and a second lens, the method comprising: 

photographing a first image with the first lens and photographing a second image of a same scene with the second lens, the first image having a higher optical magnification than an optical magnification of the second image; 

cropping a portion of the second image to make an image region acquired in the second image coincide with an image region acquired in the first image; 












extracting a depth map from the first image and the second image using the first image and the cropped portion of second image; 

up-sample the extracted map; and 



performing an out-of-focus effect comprising blurring pixel regions of the first image having depths in the up-sampled depth map 

photographing, by the first lens, a first image; photographing, by the second lens, a second image of a same scene; 



cropping a portion of the second image to make an image region acquired in the second image coincide with an image region acquired in the first image; 


correcting the down-sampled first image to match the down-sampled first image to the cropped portion of the second image; and 

extracting a depth map from the corrected down-sampled first image and the cropped portion of the second image.

Claim 5. The method as claimed in claim 1, further comprising up-sampling the extracted depth map. 

Claim 4. The method as claimed in claim 1, wherein the first image has a higher optical magnification than an optical magnification of the second image. (this performs out of focus)


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. US 10659767 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and patent claim substantially the same camera system for performing out-of-focus comprises a first sensor encompasses a first lens unit, a first image sensor encompasses a second lens unit, and a processor or controller to perform the steps of cropping a portion of an image, extracting a depth map, sub-sampling (down-sampling or up-sampling) of the image.
Application 16/865,059
U.S. Patent No. US10659767 B2
Claim 1. A method for performing an out-of-focus effect by a camera having a first lens and a second lens, the method comprising: 

photographing a first image with the first lens and photographing a second image of a same scene with the second lens, the first image having a higher optical magnification than an optical magnification of the second image; 







cropping a portion of the second image to make an image region acquired in the second image coincide with an image region acquired in the first image; 







extracting a depth map from the first image and the second image using the first image and the cropped portion of second image; 

up-sample the extracted map; and 






photographing a first image with the first lens and photographing a second image of a same scene with the second lens, a first image resolution of the photographed first image being higher than a second image resolution of the photographed second image; 



cropping a portion of the second image in order to make an image region acquired in the second image coincide with an image region acquired in the first image; down-sampling the first image to a resolution of the second cropped image; correcting the first down-sampled image to match the second cropped image; and extracting the depth map from the first corrected image and the second cropped image

extracting a depth map from the first image and the second image using a stereo matching method; 

up-sampling the extracted depth map to the first image resolution of the first image; and 


.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janson et al. (US 20080218613 A1) in view of Girdzijauskas  et al. (US 20110285813 A1).
Regarding claims 1 and 9, Janson teaches a camera, for carrying out a method of performing an out-of-focus effect (figs. 1, 3, 11, 16A and 16B), comprising: 
a first lens (1 and 3 of fig. 1, see 612 of figs. 16A and 16B); 
a second lens (2 and 4 of fig. 1, see 616 of figs. 16A and 16B); 

a second image sensor (14 of fig. 1, see 618 of figs. 16A and 16B) configured to acquire a second image of a same scene through the second lens, the first image having a higher optical magnification of the second image (Wide angle image sensor 614 have high resolution; [0128] Furthermore, the wide angle image sensor 614 may have high resolution, e.g., higher than that of the telephoto image sensor 618, in order to provide a higher quality source image for the digital zooming; and the telephoto image sensor 618 of figures  16A and 16B has lower resolution than the wide angle sensor 614 of figures 16A and 16B; [0128] the wide angle image sensor 614 may have high resolution, e.g., higher than that of the telephoto image sensor 618, in order to provide a higher quality source image for the digital zooming ); 
an image processor (50 of fig. 1) configured to 
crop a portion of the second image to make an image region acquired in the second image coincide with an image region acquired in the first image (442 of fig. 9, [0098, 0102, 0106, 0109],  the autofocus image from the image capture stage in the lower zoom position is cropped and upsampled so that corresponding features in the two autofocus images span the same numbers of pixels); 
extract a depth map based on the acquired first image and the acquired second image using the first image and the cropped portion of second image ([0109]  Methods to produce a rangemap are well known to those skilled in the art; for example, a description of a method for producing a rangemap or depth map from a disparity map produced from the pixel offset information for a set of images captured by multiple cameras with similar fields of view is described US 2006/0193509, which is incorporated herein by reference; in figure 11fig. 11, 
a controller (42 of fig. 1) configured to perform an out-of-focus effect comprising blurring pixel regions of the first image for which the extracted depth information satisfies a predetermined condition ([0119] the range map can be used to enable dynamic depth of field images by blurring portions of the output image, independently of their position in the range map, that correspond to areas of the scene that lie outside of a desired depth of field for a featured portion of the image. This suggests an out-of-focus is performed based on the depth within the range map as considered the depth map, [0109] a description of a method for producing a rangemap or depth map from a disparity map produced from the pixel offset information for a set of images captured by multiple cameras with similar fields of view is described in US 2006/0193509, which is incorporated herein by reference).
It is noted that Janson does not teach up-sample the extracted depth map and using the depth map for performing an out-off-focus (blur).
 Girdzijauskas teaches up-sample the extracted depth map ([0069] In an upscale procedure, the resolution of the depth map 32 is doubled through bilinear prediction to correspond to the resolution of the video frame 34),  and using the depth map for performing an out-off-focus (blur) ([0070] The upscaling introduces blurring in the high resolution version of the depth map 34, which is illustrated in the second upper left portion of the figure, this would suggest the performing out of focus; see the process of fig. 13). 

Regarding claims 2 and 10, Janson further teaches the camera as claimed in claim 12, wherein the depth information includes information on depth of respective pixels of at least one of the first image and the second image (fig. 11, depth map is produced using two images from the two cameras).  
Regarding claims 3 and 11, Janson further teaches the camera as claimed in claim 12, wherein the first image has a higher resolution of the second image (e.g. 612 and 616 of figs. 16A and 16B; [0128] Furthermore, the wide angle image sensor 614 may have high resolution, e.g., higher than that of the telephoto image sensor 618, in order to provide a higher quality source image for the digital zooming). 
	Regarding claims 6 and 14, Janson further teaches wherein the extracting a depth map is performed using a stereo matching method ([0109] stereo-based image processing). 
Regarding claims 7 and 15, Jason further teaches wherein the camera is configured to perform the out-of-focus effect using a convolution filter (fig. 29, Jason teaches a filter in the figure 29 as considered a well known convolution filter. To support the well-known convolution filter, Davidson et al. (US 2007/0279412) is provided, wherein Davidson teaches a convolution filter [0048 and 0049]).
Regarding claims 8 and 16, Janson further teaches the camera as claimed in claim 8, wherein the camera is a digital still camera or a phone camera (fig. 15A and 15B).
Claims 4-5 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janson et al. (US 2008/0218613 A1) in view of Girdzijauskas  et al. (US 20110285813 A1) as applied to claim 1, and further in view of Camp, JR. et al. (US 2009/0128644).
Regarding claims 4 and 12, Janson further teaches extracting a depth map from the first corrected image and the second cropped image ([0109]).  
 	It is noted that the combination of Janson and Girdzijauskas does not teach wherein extracting the depth map comprises:  	
down-sampling the first image to a resolution of the second cropped image; 
correcting the first down-sampled image to match the second cropped image as claimed.
Camp, JR. et. al. teaches wherein extracting the depth map comprises: cropping a portion of the second image in order to make an image region acquired in the second image coincide with an image region acquired in the first image (e.g. 50 of fig. 7, [0070] a portion 50 of the first image 36 (or up-sampled first image) may be removed to accommodate the down-sampled second image and the down-sampled second image may be merged with (e.g., stitched into) the first image 36 (or up-sampled first image) to generate the photograph 34),  10 
down-sampling the first image to a resolution of the second cropped image ([0069]); 
correcting the first down-sampled image to match the second cropped image ([0069-0070]).
Taking the teachings of Janson, Girdzijauskas, and Camp together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cropping, down-sampling, and correcting steps of Camp into the apparatus of Janson and Girdzijauskas to reduce or eliminate information loss over an operation that just removes samples. 
.
	
Claims 1-3 and 9-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Belz et al. (US 20030117511 A1) in view of Wong et al. (US 20070019883 A1).
Regarding claims 1 and 9, Belz discloses a camera for carrying out a method (figs. 13 and 14) comprising: 
a first lens (1022 of fig. 13, archival optical system is considered the first lens); 
a second lens (1030 of fig. 13, electronic optical system is considered the second lens); 
a first image sensor (1008 of fig. 13) configured to acquire a first image through the first lens (an archival image is considered a first image that is obtained by the archival capture unit 1004 of fig. 13, [0121])  , 
a second image sensor (1006 of fig. 13) configured to acquire a second image of a same scene through the second lens (an electronic image is considered as a second image that is captured by the electronic image capture unit 1006 of figure 13), 
the first image having a higher optical magnification than an optical magnification of the second image ([0130] the depth of field of electronic image capture unit 1006 is typically greater than the depth of field of the high resolution image capture unit 1004. Thus, even when set at the same focus distance portions of the verification image appear to be in focus while corresponding portions of the archival image are not in focus. Further, the apparent sharpness of the electronic 
an image processor (1018 of fig. 13) configured to 
crop a portion of the second image to make an image region acquired in the second image coincide with an image region acquired in the first image ([0133]; 1106 of fig. 14, the electronic image (the second image) is then modified as described above to match the appearance of the archival image. (block 1106) These modifications can include but are not limited to cropping or zooming the electronic image to match the aspect ratio of the archival image, the color, brightness and content of the archival image and the composition of the archival image); 
extract a depth map based on the acquired first image and the acquired second image using the first image and the cropped portion of second image ([0133-0135], see figs. 10 and 11); and 
a controller (1016 of fig. 13) configured to perform an out-of-focus effect comprising blurring pixel regions of the first image having depth in the depth map that satisfy a predetermined condition using the depth map ([0106-0112] near depth of field and far depth of field; 1110 and 1112 of fig. 14,  and  [0135-0136] determining which areas of the archival image are within the areas of the archival image that are incorporated into the digital or pseudo zoom region and identifying which areas will appear to be out of focus when the archival image is rendered. The blur can be induced in any of the manners that are described above).
It is noted that Belz does not disclose up-sample the extracted depth map as claimed.

    PNG
    media_image1.png
    78
    215
    media_image1.png
    Greyscale
, fig. 11, [0052]. Up-sample the depth map, when D – f – 2rfnumber is less than 1).
Taking the teachings of Belz and Wong together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify up-sample the depth map ([0005, 0006, 0052] and fig. 11) of Wong into the controller of Belz to improve the depth of field in a captured image. 
Regarding claims 2 and 10, Belz further teaches wherein the depth map includes information on depths of respective pixels of at least one of the first image and the second image ([0079] pixels , depth: fig. 11, [0106-0112]).
Regarding claims 3 and 11, Belz further teaches wherein the first image is an image having a resolution higher than a resolution of the second image ([0130] First, the depth of field of electronic image capture unit 1006 is typically greater than the depth of field of the high resolution image capture unit 1004).

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belz et al. (US 20030117511 A1) in view of Wong et al. (US 20070019883 A1) as applied to claim 1, and further in view of Camp, JR. et al. (US 2009/0128644).
Regarding claims 4 and 12, Belz further teaches extracting the depth map from the first corrected image and the second cropped image ([0133-0135], see figs. 10 and 11).
It is noted that the combination of Belz and Wong does not teach wherein extracting the depth map comprises: 
down-sampling the first image to a resolution of the second cropped image; 

Camp, JR. et. al. teaches wherein extracting the depth map comprises cropping a portion of the second image in order to make an image region acquired in the second image coincide with an image region acquired in the first image (e.g. 50 of fig. 7, [0070] a portion 50 of the first image 36 (or up-sampled first image) may be removed to accommodate the down-sampled second image and the down-sampled second image may be merged with (e.g., stitched into) the first image 36 (or up-sampled first image) to generate the photograph 34),  10 
down-sampling the first image to a resolution of the second cropped image ([0069]; 
correcting the first down-sampled image to match the second cropped image ([0069-0070]). 
Taking the teachings of Belz, Wong, and Camp together as a whole, It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cropping, down-sampling, and correcting steps of Camp into the apparatus of Belz and Wong to reduce or eliminate information loss over an operation that just removes samples. 

Claims 5, 7, 8, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belz et al. (US 20030117511 A1) in view Wong et al. (US 20070019883 A1) and Camp, JR. et al. (US 2009/0128644) as applied to claims 1, 4 9, and 12, and further in view of Yang et al. (US 8917956 B1).
Regarding claims 5 and 13, the combination of Belz, Wong, and Camp does not disclose wherein extracting depth map further comprises up-sampling the extracted depth map to a resolution of the first image as claimed.

	Taking the teachings of Belz, Wong, Camp, and Yang together as a whole, It would have been obvious to one of ordinary skill in the art at the time of invention to modify the up-sampling of Yang into the combined of Belz, Wong and Camp to provide the system that is utilized to enhance the spatial resolution of a depth image provided by time-of flight sensors at video rates. This is advantageous because by reducing both the space and depth searching range during spatial filtering, the computation load requirements are reduced. 
Regarding claims 7 and 15, Belz further teaches wherein the out-of-focus effect is performed using a convolution filter ([0116], this disclosure teaches a filter that would obviously be a well-known convolution filter.  To support the well-known convolution fitler, Davidson et al. (US 2007/0279412) is provided, wherein Davidson teaches a convolution filter [0048 and 0049]).
Regarding claims 8 and 16, Belz further teaches wherein the camera is one of a digital still camera and a phone camera (fig. 13).

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.
The amendments have been made to claims 1 and 9. However, the application and patents claim substantially the same scope of the invention. Therefore, the double patenting rejections are maintained. 


The examiner strongly disagrees with the applicant.  It is submitted that Belz teaches photographing a first image with the first lens (In figure 13, the archival image capture system 1008 captures the first image with the archival optical system 1022 that comprises optical lenses 1024, 1026, and 1028 for focusing on objects of the scene) and photographing a second image of a same scene with the second lens (In figure 13, the electronic image capture system 1006 with electronic imager 1010 captures the second image with the electronic optical system 1030 that comprises lenses 1032, 1034, and 1036), the first image having a higher optical magnification than an optical magnification of the second image ([0130] First, the depth of field of electronic image capture unit 1006 is typically greater than the depth of field of the high resolution image capture unit 1004. Thus, even when set at the same focus distance portions of the verification image appear to be in focus while corresponding portions of the archival image are not in focus. Further, the apparent sharpness of the electronic image will be increased when the image is presented on the display. Further, when the archival image is rendered at larger sizes, the archival image will proportionately appear more out of focus. The larger sizes of the archival image would suggest the first image having a higher optical magnification than an optical magnification of the second image). Therefore, the disclosure of Belz teaches the claimed limitations.

It is submitted that Janson teaches the system (fig. 1) to perform an out-of-focus effect comprising blurring pixel regions of the first image for which the extracted depth information satisfies a predetermined condition (42 of fig. 1, [0119] the range map can be used to enable dynamic depth of field images by blurring portions of the output image, independently of their position in the range map, that correspond to areas of the scene that lie outside of a desired depth of field for a featured portion of the image. This suggests an out-of-focus is performed based on the depth within the range map as considered the depth map, [0109] a description of a method for producing a rangemap or depth map from a disparity map produced from the pixel offset information for a set of images as described in US 2006/0193509, which is incorporated herein by reference).
Girdzijauskas teaches up-sample the extracted depth map ([0069] In an upscale procedure, the resolution of the depth map 32 is doubled through bilinear prediction to correspond to the resolution of the video frame 34),  and using the depth map for performing an out-off-focus (blur) ([0070] The upscaling introduces blurring in the high resolution version of the depth map 34, which is illustrated in the second upper left portion of the figure, this would suggest the performing out of focus; see the process of fig. 13). In view of the teachings of Janson and Girdzijauskas, one skill in the art would combine the teachings of Janson and Girdzijauskas to make obvious claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425